DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 09/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 and 03/18/2021 been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of providing price comparison results regarding rental vehicles.  The limitations that recite an abstract idea are indicated in bold below:
A big data-based price comparison service providing system using time-series analysis and price prediction, the system comprising: 
a user terminal which inputs a search word including at least one of a vehicle class to rent, a region to rent, and a rental period and outputs a price comparison result of a predicted rental price corresponding to the input search word; and 
a price comparison service providing server including a big datafication unit which maps and stores at least one price fluctuation factor parameter and a rental car price corresponding to the at least one price fluctuation factor and builds big data, a database unit which performs data mining on the big data to perform rental price prediction corresponding to a vehicle class, a region, and a period in accordance with the at least one price fluctuation factor parameter to store the predicted rental price by mapping with the vehicle class, the region, and period, and the at least one price fluctuation factor parameter, and a search providing unit which when any one search word of the vehicle class, the region, and the period is input from the user terminal, searches for result data corresponding to the search word by the database unit and when there is an attribute including the at least one price fluctuation factor parameter in the vehicle class, the region, and the period, provides a price comparison result to the user terminal together with result data obtained by eliminating the price fluctuation factor parameter.
The limitations of mapping information regarding pricing, predicting a rental price based on a user request and a price fluctuation factor, and providing a price comparison result fall under the abstract idea subject matter grouping of certain methods of organizing human activity because providing customers with prices offered by companies is considered relating to the sub-grouping of commercial or legal interactions including sales activities or behaviors or business relations.  The performance of the claim limitations using a user terminal and server including units for processing data does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements recited at a high level of generality of a user terminal for search input and output results and a server including units for storing and processing data to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea and therefore do not integrate the abstract idea into a practical application.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the price fluctuation factor parameter includes various types with impacts; the price predicting step includes using a time-series analysis algorithm; and the mapping of data includes with flight ticket price and an accommodation price. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality such as steps of data mining (e.g., pre-processing data, cleaning of data, classifying data) and visualize analyzed data to output which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.      
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gareth et al JP 2019/079568 A (hereinafter “Gareth”) in view of Pascali et al US 2020/0159703 A1 (hereinafter “Pascali”).

Regarding claim 1, Gareth discloses a big data-based price comparison service providing system using time-series analysis and price prediction, the system comprising: 
a user terminal which inputs a search word including at least one of a vehicle class to rent, a region to rent, and a rental period and outputs a price comparison result of a predicted rental price corresponding to the input search word (Gareth -pg. 8 para 1 user searches and system responds according to date with set of lowest estimates obtained from data base; pg. 3 – price may include airfare price, rental car price and hotel price; pg. 7 para 7 - model can be used for rental cars; pg. 12 para 2 – parallel search for hotel and rental cars; pg. 12 para. 2 and 3 – user specifies search details such as location, dates and class including for rental cars and results meeting the search criteria are output; pg. 16 - parameters defining the item or service such as activity type, destination, starting point… observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month; pg. 17 price includes rental price and step (C) providing the price quote to an end user computing device); and 
a price comparison service providing server including (Gareth -pg. 12 para. 2 and 3 - server)
(see Pascali below for “a big datafication unit which maps and stores” and “builds big data”) at least one price fluctuation factor parameter and a rental car price corresponding to the at least one price fluctuation factor (Gareth -pg. 12 para 2 – parallel search for hotel and rental cars; pg. 16 - parameters defining the item or service such as activity type, destination, starting point… observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month), 
a database unit which performs data mining on the big data to perform rental price prediction corresponding to a vehicle class, a region, and a period in accordance with the at least one price fluctuation factor parameter to store the predicted rental price (see Pascali below for “by mapping”) with the vehicle class, the region, and period, and the at least one price fluctuation factor parameter (Gareth -pg. 3 – price may include airfare price, rental car price and hotel price; pg. 12 para 2 – parallel search for hotel and rental cars; pg. 12 para 1 – input data from travel booking web site, airlines and related websites make up big data; pg. 16 Section A. – parameters defining the item or service such as activity type, destination, starting point; pg. 16 Section A Step (ii) – analyzing the patterns in the data set of past prices, train the classifier using the observed prices and their corresponding feature sets (where features include departure day of week, length of stay, stay on Saturday, month), predict the price based on set of features…use statistical model from past prices), and
a search providing unit which when any one search word of the vehicle class, the region, and the period is input from the user terminal, searches for result data corresponding to the search word by the database unit and when there is an attribute including the at least one price fluctuation factor parameter in the vehicle class, the region, and the period, provides a price comparison result to the user terminal together with result data obtained by eliminating the price fluctuation factor parameter (claim interpretation – the “together with result data obtained by eliminating the price fluctuation factor parameter” is interpreted to mean that a price result without consideration of the price fluctuation factor is also provided with a price result specific to the price fluctuation factor; Gareth -pg. 3 – price may include airfare price, rental car price and hotel price; pg. 12 para 2 – parallel search for hotel and rental cars; pg. 12 para. 2 and 3 – user specifies search details such as location, dates and class including for rental cars and results meeting the search criteria are output; pg. 16 - parameters defining the item or service such as activity type, destination, starting point… observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month; pg. 17 - price includes rental price and step (C) providing the price quote to an end user computing device; pg. 12 para 5 – output data can include for a specified location (i.e., airport) and date but also for non-specified, e.g., use any destination location (i.e., airport) in Australia and use any departing location (i.e., airport) in London).  
Gareth discloses at least one price fluctuation factor parameter and a rental car price corresponding to the at least one price fluctuation factor (as shown above) but Gareth does not explicitly disclose a big datafication unit which maps and stores such, builds big data and mapping with respect to the predicted rental price, vehicle class, the region, period and price fluctuation factor parameter.  However, in analogous art of Pascali, which describes a system for processing data associated with travel products and services such as flights (0048, 0051) and hotel reservations (0051) (see 0048 – 0054), the deficiencies of Gareth are remedied.  Pascali specifically teaches using MapReduce data processing to generate big data sets involving iteratively receiving input data, transforming the input data into key-value data and storing such (Fig. 1, 0022-0026, 0031) which essentially creates time-series data from the input data (0037, 0038) (Examiner notes Pascali’s MapReduce teachings are similar to Applicant’s MapReduce teachings which are described in specification paragraphs 0043, 0044, 0048, 0049, 0052, 0053).  Pascali gives an example of the input data as passenger name records (PNR) data representing items such as travel-related products and services which may contain data defining one or more flights (e.g., by origin and destination location, date and time, airline identification and the like) from which corresponding key-value data is generated and stored (0048-0050).  Pascali teaches the key-value data can include any of a wide variety of features extracted from the PNR data including a total price of an itinerary defined in a PNR record, a determination of the portion of a day (e.g. morning, afternoon or evening) during which the flights departed, a city of residence of a passenger, and the like (0049).  Pascali further teaches when aggregating the key-value data, that the aggregated data includes an average total itinerary price (e.g. correlated with passenger city of residence), includes a correlation between itinerary price and time of day, e.g. across the previous 40 days of PNR data, and that various other PNR features and aggregated metrics will also occur to those skilled in the art (0050).  Therefore, Pascali teaches the claimed “mapping” of price, region (e.g., city, location), period (e.g., date and time), and other price fluctuation factor parameter (e.g., portion of a day such as morning, afternoon, evening).  While Pascali does not explicitly recite “vehicle class” as a mapped feature or factor or parameter, Pascali has an example that is interpreted as equivalent in which there is processing of data defining airline identification (0048) (i.e., specified vehicle and specified airline are viewed as similar).  Pascali’s teachings also indicate other features associated with the travel-related products are applicable to the steps performed (0049, 0050).  Therefore, other features associated with other travel-related products such as rental vehicles would be “vehicle class”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data processing of pricing and corresponding features as taught by Gareth by applying the big data and mapping teachings of Pascali to Gareth’s data (including pricing and corresponding features which factor into the pricing) because such big data and mapping teachings by Pascali help solve a problem of desired efficient processing of raw data in order to provide results of the processing to further platforms such as search platforms (0003, 0004).  The search platform of Gareth (pg. 12 para 1 - search website and input data from travel booking web site, airlines and related websites) can therefore be enhanced by efficiently processing the data used by Gareth to predict prices.
 	
Regarding claim 2, Gareth in view of Pascali teaches the price comparison service providing system according to claim 1, and Gareth further discloses wherein the at least one price fluctuation factor parameter includes a day of the week, a season, a region, a vehicle class, a car model year, a difference between used days and a purchase date, a company type, and a rental period (Gareth -pg. 16 - observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month; pg. 6 – “rules” regarding for example Saturday, day of week), when weekends are included in the rental period, the day of the week acts as a price increase factor, when the season is a predetermined high peak season, or holidays or straight holidays are long, the price increases so that the season acts as a price increase factor, in January to April and September to November, a lowest price is formed in Jeju Island so that the region acts as a price decrease factor, the older the car model year, the lower the rental price and the larger the vehicle class, the higher the rental price so that the vehicle class acts as a price decrease factor and a price increase factor, for the same used days, the earlier the purchase date, the lower the price so that the used days act as a price decrease factor and in a predetermined high peak season, the used days act as a factor which applies a weight to a price decrease factor, the larger the company, the higher the price so that the company acts as a price increase factor, and the longer the rental period, the lower the rental price per day so that the rental period acts as a price decrease factor. (Claim interpretation note – based on the wording of the claim (“at least one”), disclosure in reference of only one of the several parameters mentioned in the claim is required.)  

Regarding claim 3, Gareth in view of Pascali teaches the price comparison service providing system according to claim 1, and Gareth further discloses wherein the database unit predicts a price using a time-series analysis algorithm (Gareth -pg. 3 – price may include airfare price, rental car price and hotel price; pg. 16 Section A Step (ii) – analyzing the patterns in the data set of past prices, train the classifier using the observed prices and their corresponding feature sets (where features include departure day of week, length of stay, stay on Saturday, month), predict the price based on set of features…use statistical model from past prices).  

Regarding claim 4, Gareth in view of Pascali teaches the price comparison service providing system according to claim 1, and wherein when the at least one price fluctuation factor and the rental price are mapped to be stored in the big data (these limitations repeated from above in claim 1) and Gareth further discloses and a query corresponding to a search word of the user terminal is input, the database unit searches for a rental price corresponding to the search word and when there is the at least one price fluctuation factor in the query, a prediction price (see Pascali below for “which is already mapped to the price fluctuation factor to be stored”) is output as a search result (Gareth - pg. 3 – price may include airfare price, rental car price and hotel price; pg. 12 para. 2 and 3 – user specifies search details such as location, dates and class including for rental cars and results meeting the search criteria are output; pg. 12 para 2 – parallel search for hotel and rental cars; pg. 16 - parameters defining the item or service such as activity type, destination, starting point… observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month; pg. 17 - price includes rental price and step (C) providing the price quote to an end user computing device).  As described above in claim 1, Pascali teaches the claimed “mapped” of price, region (e.g., city, location), period (e.g., date and time), and other price fluctuation factor parameter (e.g., portion of a day such as morning, afternoon, evening) based on Pascali’s disclosure of utilizing MapReduce processing including generating and storing key-value data from features extracted from travel data such as city, location, date, time, portion of a day and the like (0022-0026, 0031, 0048-0050.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data processing of pricing and corresponding features as taught by Gareth by applying the big data and mapping teachings of Pascali to Gareth’s data (including pricing and corresponding features which factor into the pricing) because such big data and mapping teachings by Pascali help solve a problem of desired efficient processing of raw data in order to provide results of the processing to further platforms such as search platforms (0003, 0004).  The search platform of Gareth (pg. 12 para 1 - search website and input data from travel booking web site, airlines and related websites) can therefore be enhanced by efficiently processing the data used by Gareth to predict prices.  

Regarding claim 5, Gareth in view of Pascali teaches the price comparison service providing system according to claim 1.  Gareth further teaches providing flight ticket prices and accommodation prices and rental prices with respect to price fluctuation factor parameters (Gareth -pg. 3 – price may include airfare price, rental car price and hotel price; pg. 12 para 2 – parallel search for hotel and rental cars; pg. 16 - parameters defining the item or service such as activity type, destination, starting point… observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month).  Gareth fails to teach the claimed “mapping” of such prices and factor parameters such that wherein the big datafication unit collects and stores a flight ticket price and an accommodation price by mapping with the at least one price fluctuation factor parameter, in addition to the rental price.  As described above in claim 1, Pascali teaches the claimed “mapping” of price, region (e.g., city, location), period (e.g., data and time), and other price fluctuation factor parameter (e.g., portion of a day such as morning, afternoon, evening) based on Pascali’s disclosure of utilizing MapReduce processing including generating and storing key-value data from features extracted from travel data such as city, location, date, time, portion of a day and the like (0022-0026, 0031, 0048-0050.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data processing of pricing and corresponding features as taught by Gareth by applying the big data and mapping teachings of Pascali to Gareth’s data (including the flight ticket price, hotel price and rental car price and corresponding features which factor into the pricing) because such big data and mapping teachings by Pascali help solve a problem of desired efficient processing of raw data in order to provide results of the processing to further platforms such as search platforms (0003, 0004).  The search platform of Gareth (pg. 12 para 1 - search website and input data from travel booking web site, airlines and related websites) can therefore be enhanced by efficiently processing the data used by Gareth to predict prices.

Regarding claim 6, Gareth in view of Pascali teaches the price comparison service providing system according to claim 5.  Gareth further teaches wherein the at least one price fluctuation factor parameter of the flight ticket price includes a season, a using period, a departure date, a departure time, whether to layover, a reservation class, and a total flight time and the at least one price fluctuation factor parameter of the accommodation price includes a day of the week, consecutive stays, a season, a star ranking, and a region (pg. 16 - parameters defining the item or service such as activity type, destination, starting point… observed prices and their corresponding feature sets where features include departure day of week, length of stay, stay on Saturday, month).  

Regarding claim 7, Gareth in view of Pascali teaches the price comparison service providing system according to claim 1.  Gareth further teaches the following part of claim 7 …classifying to meta data and performs analysis including data mining on pre-processed data… and visualizes the analyzed output (pg. 3 – price may include airfare price, rental car price and hotel price; pg. 12 para 2 – parallel search for hotel and rental cars; pg. 12 para 1 – input data from travel booking web site, airlines and related websites make up big data; pg. 16 Section A. – parameters defining the item or service such as activity type, destination, starting point; pg. 16 Section A Step (ii) – (a) obtaining past price estimates from the computer data store, (b) grouping the past price estimates by category, and (c) statistical data for each group (D) storing, for each group, a classifier containing the derived statistical data on the computer (d) using the stored classifier (e), the group to which the requested price corresponds Identifying and are included…Step (ii) also includes analyzing the patterns in the data set of past prices, train the classifier using the observed prices and their corresponding feature sets (where features include departure day of week, length of stay, stay on Saturday, month), predict the price based on set of features…use statistical model from past prices; pg. 17 - price includes rental price and step (C) providing the price quote to an end user computing device).  Gareth fails to teach the claimed “mapped” with respect to Gareth’s predicted price and price fluctuation factor similarly recited in claims 1 and 4 and for which Pascali remedies.  As described above in claim 1, Pascali teaches the claimed “mapped” of price, region (e.g., city, location), period (e.g., data and time), and other price fluctuation factor parameter (e.g., portion of a day such as morning, afternoon, evening) based on Pascali’s disclosure of utilizing MapReduce processing including generating and storing key-value data from features extracted from travel data such as city, location, date, time, portion of a day and the like (0022-0026, 0031, 0048-0050.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data processing of pricing and corresponding features as taught by Gareth by applying the big data and mapping teachings of Pascali to Gareth’s data (including pricing and corresponding features which factor into the pricing) because such big data and mapping teachings by Pascali help solve a problem of desired efficient processing of raw data in order to provide results of the processing to further platforms such as search platforms (0003, 0004).  The search platform of Gareth (pg. 12 para 1 - search website and input data from travel booking web site, airlines and related websites) can therefore be enhanced by efficiently processing the data used by Gareth to predict prices.  Pascali further remedies Gareth such that wherein the big datafication unit performs pre-processing including storing of raw data including the at least one price fluctuation factor and price data corresponding to the at least one price fluctuation factor in a distributed and parallel manner, cleaning of unstructured data, structured data, and semi-structured data (0020, 0021 - process raw data; distributed and parallel manner; 0022-0026, 0031, 0048-0050 - generating and storing key-value data from features extracted from travel data such as city, location, date, time, portion of a day and the like; Pascali teaches raw data such as images (interpreted as unstructured) (0041, 0047), message feed (interpreted as semi-structured) (0051) and passenger name record data representing items of travel-related products and services (interpreted as structured) (0048) and Pascali’s teaching of processing raw data in order to provide results of the processing to further platforms such as search platforms (0003) is interpreted as “cleaning”).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data processing of pricing and corresponding features as taught by Gareth by applying the raw data processing teachings of Pascali to Gareth’s data because such raw data processing teachings by Pascali help solve a problem of desired efficient processing of raw data in order to provide results of the processing to further platforms such as search platforms (0003, 0004).  The search platform of Gareth (pg. 12 para 1 - search website and input data from travel booking web site, airlines and related websites) can therefore be enhanced by efficiently processing the data used by Gareth to predict prices.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rayner WO 2010/085365 A System and method for presenting pricing information for online travel products and services (pricing depends on the day, holiday, special event and other criteria – 0047, 0090, 0091, 0098);
CHOI KR 101706889 B1 Method and Apparatus for adjusting fees for accommodation products (pg. 6 para 3 – collect big data associated with accommodations and convert to big data)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683